DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 11/22/2021 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 1/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites the limitations "the first planar surface" and “the opposing second planar surface” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is requested.
Claims 8-12 are also rejected as being dependent on claim 7 and including the indefinite aspects thereof.


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipson et al. (US 2017/0242345) [hereinafter Lipson].
Regarding claim 1, Lipson discloses an optical element (Figs. 3 and 5B), comprising an optical material comprising a first planar surface (302b), an opposing second planar surface (304a), a first edge, and an opposing second edge, the first edge and the opposing second edge connecting the first planar surface of the opposing second planar surface, and the first planar surface having a finished surface roughness of less than 10 Å RMS (paragraph [0081]), and a 
Regarding claim 7, Lipson discloses an optical element (Figs. 3 and 5B), comprising an optical material comprising a first planar face (302b) and an opposing second planar face (304a), a first edge and an opposing second edge connecting the first planar surface of the opposing second planar surface, and the first planar face having a finished surface roughness of less than 10 Å RMS (paragraph [0081]), and a plurality of micro-channels (channels 316) arranged within the optical material, each of the micro-channels of the plurality of micro-channels is an enclosed aperture that extends to an edge of at least the first planar face of the optical material (paragraph [0063]), wherein the optical element is a single component without a separate material arranged at an interface at the plurality of micro-channels (Figs. 3 and 5B; paragraph [0071]).


Claims 1, 4, 6, 7, 10, 12 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumond et al. (US 2013/0011626) [hereinafter Dumond].
Regarding claim 1, Dumond discloses an optical element (Fig. 1; paragraph [0002]), comprising an optical material comprising a first planar surface (top surface of layer 12), an opposing second planar surface (bottom surface of layer 6a, 4 or 2), a first edge, and an opposing second edge, the first edge and the opposing second edge connecting the first planar surface of the opposing second planar surface, and the first planar surface having a finished surface 
Regarding claim 4, Dumond discloses the plurality of micro-channels having a depth of about 10 to about 600 nm (paragraphs [0062] and [0079-0081]).
Regarding claim 6, Dumond discloses the optical element being a waveguide (paragraph [0123]).
Regarding claim 7, Dumond discloses an optical element (Fig. 1), comprising an optical material comprising a first planar face (top surface of layer 12) and an opposing second planar face (bottom surface of layer 6a, 4 or 2), a first edge and an opposing second edge connecting the first planar surface of the opposing second planar surface, and the first planar face having a finished surface roughness of less than 10 Å RMS (paragraph [0119]), and a plurality of micro-channels (channels 10a; paragraph [0009]) arranged within the optical material, each of the micro-channels of the plurality of micro-channels is an enclosed aperture that extends to an edge of at least the first planar face of the optical material (paragraphs [0009-0011]), wherein the optical element is a single component without a separate material arranged at an interface at the plurality of micro-channels (Fig. 1; paragraphs [0013-0017]).
Regarding claim 10, Dumond discloses the plurality of micro-channels having a depth of about 10 to about 600 nm (paragraphs [0062] and [0079-0081]).

Regarding claim 21, Dumond discloses an optical element (Fig. 1; paragraph [0002]), comprising an optical material comprising a first planar surface (top surface of layer 12), an opposing second planar surface (bottom surface of layer 6a, 4 or 2), a first edge, and an opposing second edge, the first edge and the opposing second edge connecting the first planar surface of the opposing second planar surface, and the first planar surface having a finished surface roughness of less than 10 Å RMS (paragraph [0119]), and a plurality of micro-channels (channels 10a; paragraph [0009]) arranged within the optical material, each of the micro-channels of the plurality of micro-channels is an enclosed aperture that extends from the first edge to the second edge of the optical material (paragraphs [0009-0011]) and has a depth of about 10 to about 600 nm (paragraphs [0062] and [0079-0081]), wherein the optical element is a single component without a separate material arranged at an interface at the plurality of micro-channels (Fig. 1; paragraphs [0013-0017]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dumond.


Allowable Subject Matter
Claims 2, 3 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Lipson and Dumond fail to teach or suggest the distinct limitations recited in dependent claims 2 and 22.


Response to Arguments
Applicant’s arguments with respect to claims 1-12, 21 and 22 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781